Citation Nr: 1422528	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an increased monthly rate of Dependency and Indemnity Compensation (DIC) for the Veteran's dependent children. 


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to March 1969. The Veteran died in December 2009. The appellant is the custodian of the Veteran's minor children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision letter of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in St. Paul, Minnesota (RO).


FINDING OF FACT

The appellant's children are being paid at the maximum rate of DIC for surviving children when, as here, the surviving spouse lives in a separate household.


CONCLUSION OF LAW

The claim for an increased monthly rate of Dependency and Indemnity Compensation (DIC) for the Veteran's dependent children must be denied by operation of law. 38 C.F.R. § 3.21 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). 

Here, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Accordingly, no further consideration under VCAA is warranted, and the Board finds that no conceivable prejudice to the appellant could result from this adjudication. See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the present case, the Veteran died in December 2009. The appellant is the mother of the Veteran's two children, but was never married to the Veteran. At the time of his death, the Veteran was married to a surviving spouse who lives in a household separate from the appellant and the children. 

In a November 2011 report of contact included in the claims file, the appellant told a VA representative that the surviving spouse was divorced from the Veteran at the time of his death. In a February 2012 notation included in the file, a VA representative, having reviewed the claims file, determined that the surviving spouse was married to the Veteran until his death and, therefore, was recognized as the surviving spouse for VA purposes. 

In a September 2011 decision letter, the RO advised the appellant, on behalf of the Veteran's dependent children, that the children had been granted DIC payments in the amount of $286 per month per child. The amount of DIC benefits provided to each child has increased since that time, due to legislative action, so that the children received $296 each after December 2011. 

In several statements, the appellant has contended that the current level of DIC payments were insufficient to allow her to pay for the children's expenses. In a December 2011 letter, the appellant advised VA that she was disabled and was unable to pay her current rent. She wrote that it was "only fair that my kids should get more because they never gotten anything from their dad since they were born." She stated that she was only receiving a total of $1200 per month from all sources of income, and needed more money to support her family. She concluded by indicating that she "was the one that was around" when the Veteran died. 

In an additional April 2012 statement, the appellant wrote that she was experiencing great financial difficulty such that she was unable to purchase shoes or clothing for the children. She again indicated that the Veteran provided little financial support to his children while he was alive. She also wrote that that money VA gave her was "not much of nothing" while the Veteran's "ex-wife" received more than his children. 

Having reviewed the record, the Board finds that the Veteran's children are not entitled to a higher monthly rate of DIC compensation. The monetary rates of payment for DIC are addressed by 38 C.F.R. § 3.21. Under this section, the rates of compensation for DIC for surviving spouses and children are published in tabular form in appendix B of the Veterans Benefits Administration (VBA) Manual M21-1 and are to be given the same force and effect as if published in the regulations (Title 38, Code of Federal Regulations (2013)). 

Under appendix B of VBA Manual M21-1, as of December 1, 2009, the rate of DIC payment for dependent children in cases of a surviving spouse living in a separate household was $286 per child. These rates have since been legislatively raised, to $296 as of December 1, 2011. Higher rates were to be paid for minor children only if there was no recognized surviving spouse.

In this case, it is the law which is dispositive of the appellant's claim. As the custodian of the veteran's dependent children, and given the existence of a surviving spouse recognized for VA purposes, a higher rate of DIC may not be paid to the appellant than that sanctioned under appendix B of Manual M21-1. 

Consequently, the appeal must be denied. See Sabonis, 6 Vet. App. at 430. 


ORDER

An increased monthly rate of Dependency and Indemnity Compensation  for the Veteran's dependent children is denied. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


